978 So.2d 257 (2008)
Kenneth BALDWIN, Appellant,
v.
STATE of Florida, Appellee.
No. 2D07-2124.
District Court of Appeal of Florida, Second District.
April 4, 2008.
*258 James Marion Moorman, Public Defender, and Jackson S. Flyte, Special Assistant Public Defender, Bartow, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Susan D. Dunlevy, Assistant Attorney General, Tampa, for Appellee.
PER CURIAM.
Kenneth Baldwin appeals the denial of his motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. Without further comment, we affirm the summary denial of claim three of his motion and the nonsummary denial of claims one, four, and five of his motion.
In claim two, Baldwin asserted that defense counsel was ineffective for failing to object to the State's comments in closing arguments in which the State allegedly vouched for the credibility of the State's witnesses. The postconviction court denied this claim as conclusory because Baldwin failed to allege which comments made by the State were objectionable. We agree that Baldwin's claim is conclusory and facially insufficient. However, in light of the recent opinion in Spera v. State, 971 So.2d 754 (Fla.2007), we reverse the portion of the postconviction court's order denying this claim and remand for the postconviction court to strike this portion of Baldwin's motion with leave to amend within a reasonable period of time.
Affirmed in part, reversed in part, and remanded.
SILBERMAN, CANADY, and WALLACE, JJ., Concur.